The second count of the indictment, upon which the conviction of this appellant rested, charged him with the offense of manufacturing, selling, giving away, or having in his possession, a still, apparatus, appliance, or device, or substitute therefor, to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, etc. Conforming to the verdict of the jury, the court duly sentenced appellant to serve an indeterminate term of imprisonment in the penitentiary of not less than eighteen months nor more than two years.
The appeal here is upon the record proper only, there being no bill of exceptions.
The action of the court in refusing special written charges, and in overruling motion for a new trial, cannot be considered on appeal in the absence of a bill of exceptions. The record is regular, no error being apparent, and the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.